Citation Nr: 1548441	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  08-35 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES
 
1.  Entitlement to service connection for hypercholesterolemia, claimed as elevated cholesterol and triglycerides.
 
2.  Entitlement to service connection for breast swelling.
 
3.  Entitlement to service connection for an abnormal heart beat.
 
4.  Entitlement to service connection for hypertension.
 
 
REPRESENTATION
 
Appellant represented by:  Military Order of the Purple Heart of the U.S.A.
 
 

WITNESS AT HEARING ON APPEAL
 
Veteran

ATTORNEY FOR THE BOARD
 
J. Tittsworth, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1984 to February 1985, and from January 2005 to April 2006.  
 
This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Veteran testified at a videoconference hearing before the undersigned in August 2015.  A transcript of the hearing is associated with the Veteran's file. 
 
The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  
 
 
FINDINGS OF FACT
 
1.  Hypercholesterolemia is a laboratory finding and not a disability under VA law and regulations.
 
2.  The preponderance of the evidence establishes the Veteran does not have a current breast disability. 
 
3.  The preponderance of the evidence establishes the Veteran does not have a chronic disability manifested by an abnormal heartbeat.    

4.  Hypertension was not manifested during the Veteran's first term of active duty service, and it was not compensably disabling within a year of his separation from that term of service.  

5.  Hypertension preexisted the Veteran's second term of service.  
 
6.  The Veteran's preexisting hypertension underwent no permanent increase in severity during his second term of service. 


CONCLUSIONS OF LAW
 
1.  Hypercholesterolemia is not a disease or disability within the meaning of legislation governing the award of compensation benefits.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  As the Veteran does not have a current breast disability, the criteria for service connection for breast swelling are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.
 
3.  As the Veteran does not have a chromic disability manifested by an abnormal heart beat, the criteria for service connection for an abnormal heart beat are not met.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  Hypertension was not incurred or aggravated during the Veteran's first term of service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1112, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2015).
 
5.  Hypertension preexisted the appellant's second term of service and it was not aggravated that term of active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, affording the claimant VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 
 
Analysis
 
Under 38 U.S.C.A. § 7104 (West 2014), Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  
 
VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  
 
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be a chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
 
Hypercholesterolemia 
 
The Veteran seeks entitlement to service connection for hypercholesterolemia, raised as elevated cholesterol and triglycerides.  Pursuant to applicable law and regulation, however, hypercholesterolemia is not recognized as a disability for VA benefits purposes.  See 38 U.S.C.A. §§ 101(16), 105(a); 38 C.F.R. § 3.303(c); see also 61 Fed. Reg. 20, 440; 20,445 (May 7, 1996) (diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities).
 
The term 'disability' refers to impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439 (1995).  There is no evidence of record suggesting that the Veteran's elevated cholesterol causes him any impairment of earning capacity.  While elevated cholesterol may be a risk factor for disability or evidence of an underlying disability, the Veteran has not alleged, and the record does not suggest, that he has a diagnosed disability based upon elevated cholesterol.  Therefore, the preponderance of the evidence is against the claim of service connection for hypercholesterolemia, and the claim must be denied.
 

Breast Swelling and Abnormal Heart Beat
 
The Veteran claims entitlement to service connection for breast swelling due to complications from wearing body armor.  See Hearing Transcript P. 16.  He also claims entitlement to service connection for an abnormal heart beat.  Id. at 2.  
 
The Board observes the competent evidence of record indicates the Veteran does not suffer from a current clinically diagnosed disability with respect to either breast.  In this respect, a January 2008 VA examiner notes a history of right breast swelling; a biopsy performed in service was negative for any abnormality.  On examination, the Veteran had a minimally enlarged right breast with no discharge or pain on palpitation.  The examiner determined the Veteran's right breast swelling had resolved with no residuals.  
 
There also is no competent evidence of record diagnosing the Veteran with an abnormal heart beat at any point throughout the appeal period.  The Veteran was examined by VA in January 2008 for his claimed abnormal heart beat, and an addendum was written in February 2013.  The examination included nuclear stress and exercise tolerance testing.  While the Veteran reported subjective chest pain, he had excellent exercise tolerance and the test results were negative for exercise induced myocardial ischemia.  Nuclear imaging showed a normal ejection fraction of 50 percent.  Based on these results, the VA examiner concluded the Veteran's complaints of chest pain did not have a cardiac cause.  See February 2013 addendum to April 2008 VA examination.  
 
The Board has considered the Veteran's lay statements.  For example, the Veteran testified at his hearing that his breast continues to swell occasionally.  See Hearing Transcript P. 16.  He also complains of chest pain.  However, service connection may not be granted for symptoms alone, without an identified basis for those symptoms.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001) (holding that symptoms alone, such as pain, cannot form the basis of service-connection).  The Veteran has not identified any competent medical evidence diagnosing him with either a breast disability or an abnormal heart beat.  
 
While the Veteran is competent to report symptoms observable to a layperson, (e.g., experiencing pain or swelling), a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Accordingly, the claims of entitlement to service connection for a breast disability and an abnormal heart beat are both denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.
 
Hypertension
 
A review of the service treatment records reveals no complaints, findings or diagnosis of hypertension during the appellant's first term of service, and there is no evidence showing that the disorder was compensably disabling within one year following the claimant's separation from that term of service.  Hence, service connection may not be awarded for hypertension based on the claimant's first term of service.  

The Veteran does, however, argue that his pre-existing hypertension was aggravated by his service in Afghanistan.  See May 2013 VA Form 646.  
 
A Veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects, diseases, or infirmities noted at the time of entrance, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111.  The term "noted" denotes only such conditions that are recorded in examination reports.  38 C.F.R. § 3.304(b).  Determinations of whether a condition existed prior to service should be "based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to...manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304(b).
 
In this case, the Veteran's service treatment records show that by 2000 he had been diagnosed with and was taking medication (Aldoril) to treat hypertension.   February 2005 pre-deployment health assessment reveals the existence of hypertension, along with a blood pressure reading of 150 (systolic) over 95 (diastolic).  As hypertension was clearly "noted" on the examination, the presumption of soundness does not apply.  
 
A preexisting disease will be presumed to have been aggravated by military service when there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).
 
The burden falls on the Veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  However, should an increase be established, the presumption of aggravation applies, and the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).
 
After reviewing the evidence of record, the Board finds that the evidence preponderates against finding that there was an increase in severity of the Veteran's preexisting hypertension.  During his February 2005 pre-deployment health assessment, the Veteran's blood pressure was 150/95.  June 2005 and September 2005 service treatment records reveal blood pressure readings of 146/89 and 146/95, respectively.  The Veteran's April 2006 post-deployment and separation assessments did not include specific blood pressure readings, though both are silent for any finding regarding hypertension or high blood pressure.  Finally, at his hearing, the Veteran testified that his blood pressure medications did not change during service.  See Hearing Transcript P. 9. 
 
The evidence shows that the Veteran has not satisfied his burden of establishing an increase in severity of his preexisting hypertension during service.  See Wagner, 370 F.3d at 1096.  Absent such an increase in severity, aggravation of preexisting hypertension may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone, 8 Vet. App. at 402.  As such, the Veteran's claim of service connection for hypertension is denied.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).
 
 
ORDER
 
Entitlement to service connection for hypercholesterolemia is denied.
 
Entitlement to service connection for breast swelling is denied.
 
Entitlement to service connection for an abnormal heart beat is denied.
 
Entitlement to service connection for hypertension is denied.
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals 

Department of Veterans Affairs


